ACCEPTED
                                                                                         05-13-00405-CR
                                                                               FIFTH COURT OF APPEALS
                                                                                        DALLAS, TEXAS
                                                                                    3/10/2015 3:50:29 PM
                                                                                              LISA MATZ
                                                                                                  CLERK

                               No. 05-13-00405-CR
                               __________________
                                                                       FILED IN
                                                                5th COURT OF APPEALS
                             In the Court of Appeals                DALLAS, TEXAS
                         Fifth District of Texas at Dallas      3/10/2015 3:50:29 PM
                         __________________________                   LISA MATZ
                                                                        Clerk
                          SRIHARI AVULA, Appellant

                                         V.

                  THE STATE OF TEXAS, Appellee
__________________________________________________________________

           APPELLANT’S UNOPPOSED SECOND MOTION
       TO EXTEND TIME TO FILE MOTION FOR REHEARING
         AND MOTION FOR EN BANC RECONSIDERATION
__________________________________________________________________

TO THE HONORABLE COURT OF APPEALS:

      On January 30, 2015, the Court issued its opinion, affirming the appellant’s

conviction for DWI with a child passenger. On February 17, 2015, the appellant

filed Appellant’s Unopposed First Motion to Extend Time to File Motion for

Rehearing and Motion for En Banc Reconsideration. On February 18, 2015, the

Court granted the appellant’s motion, making any motion for rehearing or motion

for en banc consideration due on or before March 10, 2015.

      The appellant moves the Court to extend the time to file a motion for rehearing

and/or motion for en banc reconsideration to March 17, 2015 (seven additional

days). Good cause exists to grant this motion, viz.:



                                        -1-
            (1) For approximately the past 10 days, the appellant’s counsel has had

            chronic bronchitis, and has accordingly been limited in his ability to

            work due to illness.

            (2) The Court’s opinion is 23 pages long, and a thorough discussion of

            the opinion will require a considerable effort on the part of the

            appellant’s counsel.

            (3) The appellant advanced seven points of error on appeal, and

            discussion of all the points in light of the Court’s opinion will require a

            considerable effort on the part of the appellant’s counsel.

            (4) The appellee does not oppose this motion.

      This motion is not brought for the purpose of delay only, but so that justice

may be done. Neither party would be unfairly prejudiced should the Court grant this

motion.

      The appellant prays that the Court:

            (1) extend the time for the filing of a motion for rehearing and motion

            for en banc reconsideration from March 10, 2015 to March 17, 2015.

            (2) suspend TRAP 10.3(a)’s 10-day requirement for determining

            motions; and

            (3) grant the appellant such other and further relief, at law or in equity,

            to which he may show himself otherwise entitled.


                                        -2-
                                             Respectfully submitted,

                                             /s/ Jon A. Haslett
                                             Jon A. Haslett
                                             Texas Bar No. 00795141
                                             Law Office of Jon A. Haslett
                                             4475 Trinity Mills Road, Box 701599
                                             Dallas, Texas 75370-1599
                                             (214) 287-3133
                                             Jon.Haslett@hotmail.com
                                             Attorney for Appellant


                       CERTIFICATE OF CONFERENCE

       On March 10, 2015, I conferred via email with Andrea L. Westerfeld, counsel
for the appellee, The State of Texas. Ms. Westerfeld stated that the appellee does
not oppose this motion.

                                             /s/ Jon A. Haslett


                          CERTIFICATE OF SERVICE

       Pursuant to TRAP 9.5(a), I hereby certify that on March 10, 2015, I served a
true, complete, and correct copy of the Appellant’s Second Unopposed Motion to
Extend Time to File Motion for Rehearing and Motion for En Banc Reconsideration,
via electronic filing, on the following:

           John R. Rolater, Jr., via email to JRolater@co.collin.tx.us
         Andrea L. Westerfeld, via email to AWesterfeld@co.collin.tx.us
                    Collin County District Attorney’s Office
                             Attorneys for Appellee

                                             /s/ Jon A. Haslett




                                       -3-